Citation Nr: 1449205	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from June 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Lincoln, Nebraska.

In August 2013, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Board remanded the appeal to, among other things, provide the Veteran with a VA examination.  The post-remand record shows that the Veteran failed to appear for the VA examination scheduled in May 2014.  However, it is not clear from the record that the Veteran received notice of the VA examination at his current address. 

In this regard, the record does not include a copy of the letter providing the Veteran with notice of the VA examinations and therefore the Board cannot tell if it was mailed to his last address of record.  See 38 C.F.R. § 3.1(q).  In a January 2014 report of contact, the Veteran notified VA of his current address.  The C&P examination inquiry information of record appears to have an incorrect address listed.  The Veteran's representative has raised the question of whether VA has used the correct address for the Veteran as well.  

Given the above, the Board finds that there is a question of whether the Veteran was properly notified of the scheduled May 2014 VA examination, and a remand to reschedule the VA examination is required.  In this regard, while the appeal is in remand status, the Veteran should be advised that his claim will be adjudicated based on the evidence found in the claim file, without the needed medical opinion, if he fails to show without good cause for the new VA examination.  See 38 C.F.R. § 3.655.

As noted in the previous remand, the Veteran claims that he has bilateral hearing loss as a result of acoustic trauma in service.  His DD Form 214 reflects that he served as an M48-M60 Armor Crewman.  He has reported acoustic trauma in service from tank firing, 50-caliber machine guns, M240 and M60 machine guns, and heavy equipment. 

The RO conceded acoustic trauma in service in its April 2011 rating decision and awarded service connection for tinnitus.

On a March 2011 VA examination, the examiner recorded a diagnosis of bilateral sensorineural hearing loss and opined that it is less likely as not related to the Veteran's service.  The examiner reasoned that temporary threshold shifts generally disappear in 16 to 48 hours, but if hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists, and the Veteran's "normal" hearing at separation verified that his hearing had recovered without permanent loss.  However, there is no objective medical evidence in the claims file showing that the Veteran's threshold shift was temporary.  Audiological testing at the time of separation from service showed increased thresholds bilaterally.

The Veteran asserts in his Form 9 substantive appeal that the performance of speech recognition testing with maximum speech recognition (MSR) decibel levels, which may exceed 80 decibels, is violative of VA regulations.  The Board notes, however, that the Veteran has not cited any particular regulatory provision, and regardless, there is no regulatory support for this assertion.  In fact, the Compensation and Pension Clinician's Guide (at 5.7.c.11) provides as follows:

Speech recognition must be obtained with a VA-approved recording of the Maryland CNC Test.  The audiologist presents word lists at increasing intensity levels until no further change in speech recognition score occurs.  However, presentation levels will not exceed the patient's level of discomfort or 105 dB HL, whichever is lower.

At the same time, the Board acknowledges that it appears that the Veteran intended to aver in his appeal that the decibel level used at the March 2011 VA examination exceeded his level of comfort.  A remand is necessary to provide the Veteran with a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The record must include a copy of the letter sent to the Veteran to notify him of the examination appointment.  The electronic claim file must be provided to the examiner for review in conjunction with the examination.  After reviewing the file, and conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss, the examiner must render an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is related to his claimed in-service noise exposure.

Please note that acoustic trauma is conceded in this case based on the Veteran's military occupational specialty in service (Armor Crewman).

The examiner is to be cognizant of the Veteran's maximum discomfort level with regard to the maximum speech recognition decibel level in performing speech recognition testing (SRT), and to please note the maximum decibel level used.

The examiner is to address the fact that there was a threshold shift shown at the time of the Veteran's separation from service.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hearing loss is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



